Cockriee, C. J.  i. PresumptkTaeedT010*  1. Proof that the assessment roll for 1867 could not be found in the office where the law required it to be kept will not overcome the statutory presumption in favor of the regularity of the steps taken by the taxing officers. Scott v. Mills, 49 Ark. 266.  % validity of assessment.  2. The law did not require that the lands detached • • t from Sevier county to aid in the formation of the county of Little River should be carried on the clerk’s books of the old county for 1867, the year in which the new county was formed, but on the contrary provided that all steps to be taken in the collection of the taxes upon such lands for the year' 1867 should be taken by the officials of the new county. Proof, therefore, that the taxes were not extended against the lands in dispute in Sevier county for that year shows no irregularity in the tax proceedings. ■  3. state lands not liat0 forfeit-  3. The land commissioner’s deed, through which the appellee claims, recites that it is based upon a forfeiture for non-payment of taxes for several years, those due for 1875 being the last. The deed is evidence of the facts thus recited. There is no proof when the forfeiture took place. Regularly, the sale would have taken place in 1876, and, in the absence of proof to the contrary, the presumption is that the officers performed their duty and sold the land in that year. As the land commissioner assumed to sell the land for that forfeiture, the presumption is that it continued to be the property of the State from the time it was certified as forfeited land. After it was forfeited to the State, it was not subject to sale for the taxes for which it had been forfeited or for any other taxes. It follows that the subsequent sale under which the appellant claims was unauthorized, and that the judgment is right. Affirm.